Action to recover possession of a lot of land claimed by descent. Jury waived and cause beard by tbe full Court. Answer a general denial.
The evidence was that one Kabale died in 1849 seized of tbe land, under an award of tbe Land Commission, devising *369all Ms property to Ms widow, Kaumehameha. The defendant was adopted by Kahele and Kaumebameha in 1887, as their son and heir, and was always treated by them as such. Kaumehameha died intestate in 1850 or 1860, leaving as her kindred the plaintiff Loe, sister of her father, and the plaintiff Kaawalauole, son of a brother of her father. After Kahele’s death the widow married Kahoinea, who survived her, and left issue the plaintiff Kiaiaina, by a subsequent wife. The defendant has held possession since Kaumehameha’s death, but there was no direct evidence of the receipt of rents and profits.
A. F. Judd for plaintiffs.
F. H. Harris for defendant.
It was decided by the Court in the case of Keahi, appellant, vs. Kaaoaopa, appellee, that an adoption of a child as heir, according to Hawaiian custom and usage, made prior to the written law, is valid under existing laws, and as we are of opinion that the defendant Kahanu was legally adopted in conformity to said custom and usage, he has rights of inheritance. And as it appears that he is now in possession of the property, he is entitled to judgment in this case.
Let judgment therefore be ordered for the defendant.